Citation Nr: 9933730	
Decision Date: 12/02/99    Archive Date: 12/10/99

DOCKET NO.  97-33 705A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for diabetes mellitus.

3.  Entitlement to service connection for severe bone loss in 
the jaws.

4.  Entitlement to service connection for tuberculosis.

5.  Entitlement to service connection for pseudofolliculitis

6.  Entitlement to service connection for asthmatic 
bronchitis.

7.  Entitlement to service connection for perirectal abscess.

8.  Entitlement to service connection for recurrent sebaceous 
cyst of the left ear lobe.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal.

2.  There is no competent medical evidence of a current 
bilateral hearing loss.

3.  There is no competent medical evidence of a nexus between 
diabetes mellitus and the veteran's period of active military 
service.

4.  There is no competent medical evidence of a current 
severe bone loss in the jaws related to the veteran's period 
of active military service.

5.  There is no competent medical evidence of a current 
tuberculosis disorder.

6.  There is no competent medical evidence of a current 
pseudofolliculitis disorder.

7.  There is no competent medical evidence of a current 
asthmatic bronchitis disorder.

8.  There is no competent medical evidence of a current 
perirectal abscess disorder.

9.  There is no competent medical evidence of a current 
recurrent sebaceous cyst of the left ear lobe.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

2.  The veteran's claim for service connection for diabetes 
mellitus is not well-grounded..  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

3. The veteran's claim for service connection for severe bone 
loss in the jaws is not well-grounded..  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

4. The veteran's claim for service connection for 
tuberculosis is not well-grounded..  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

5. The veteran's claim for service connection for 
pseudofolliculitis is not well-grounded..  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

6. The veteran's claim for service connection for asthmatic 
bronchitis is not well-grounded..  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

7. The veteran's claim for service connection for perirectal 
abscess is not well-grounded..  38 U.S.C.A. §§ 1110, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

8. The veteran's claim for service connection for recurrent 
sebaceous cyst of the left ear lobe is not well-grounded..  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records reflect that at the veteran's 
December 1969 pre-induction examination, the evaluation was 
normal for any physical abnormality.  The audiological 
evaluation revealed pure tone thresholds, in decibels (dB), 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
5
--
15
LEFT
0
5
0
--
5

On the accompanying report of medical history, the veteran 
reported a history of asthma as a child, and an episode of 
bronchitis in 1968 with no recurrence.   

The veteran's initial dental examination in December 1969 
revealed missing teeth at tooth numbers 4 and 5.  No 
abnormalities or disease was noted.  

A February 1970 hearing conservation report noted that the 
veteran was exposed to diesel generator noise.  An 
audiological evaluation revealed pure tone thresholds, in 
decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
10
0
0
LEFT
5
5
0
0
0

A January 1971 consultation report noted that the veteran was 
seen for suspected systemic bone loss in the maxilla and 
mandible.  On examination X-ray studies of the skull, hands 
and mandible, and laboratory studies were all within normal 
limits.  The impression was that there was no evidence of 
metabolic bone disease.  The veteran revealed that he had 
only seen a dentist once in his life.

In February 1971, the veteran's PPD test was positive.  He 
was started on INH.

A May 1971 hearing conservation report noted that the veteran 
was exposed to power plant noise.  An audiological evaluation 
revealed pure tone thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
15
15
LEFT
15
15
15
20
20

A September 1971 clinical record noted that the veteran had a 
recent tuberculosis tine test, and noted that the chest was 
clear and there were no symptoms other than chronic non-
productive cough.  At the time, the veteran was noted to be a 
3-pack a day smoker.  Also in September 1971, the veteran was 
issued a shaving profile for three months, ending in December 
1971 for treatment of pseudofolliculitis barbae.  The profile 
was renewed periodically, covering most of 1972. 

An audiological evaluation in October 1971 revealed pure tone 
thresholds, in decibels (dB), as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
15
20
15
LEFT
15
10
10
10
10

A November 1971 clinical record noted a three year history of 
chronic productive cough, which was recently increasing.  The 
record noted that there were small flecks of blood, and no 
night sweats or fever.  A history of chronic sinusitis was 
also reported.

Service clinical records during 1972 record treatment for 
various conditions including pseudofolliculitis, a swollen 
left testicle, and cold and sore throat.  These records also 
contain findings of positive PPD testing and negative chest 
X-ray evaluations. Clinical notes in November 1972 noted the 
presence of a perirectal abscess.

A November 1972 consultation report reflects that the veteran 
was evaluated due to a current positive purified protein 
derivative test (PPD).  The report noted a history of a 
negative purified protein derivative test during basic 
training in 1969; with a positive test in February 1971 and 
June 1972, and a negative chest X-ray examination in July 
1972.  This report also noted that the veteran reported that 
he had sweated profusely.  On examination the veteran was 
asymptomatic.  The examiner noted that sweating was related 
to the ambient temperature.  The examiner indicated that the 
veteran evidenced no weight loss, cough, hemoptysis, or other 
symptoms, and that two chest films were negative.  

In February 1973 the dental clinic requested an internal 
medicine consultation evaluation for diabetes mellitus or 
other possible systemic disease.  The request noted that 
there was severe bone loss of maxilla and mandible suggestive 
of some systemic involvement; that the oral condition was 
suggestive of diabetes mellitus; and that there was severe 
periodontal disease with possibility of systemic etiology.  
After examination, the internal medicine consultation report 
concluded with impressions of acute asthmatic bronchitis; 
positive purified protein derivative test; no diabetes found; 
and local gum pathology. 
  
A March 1973 clinical note indicated the presence of a 
perirectal abscess.

In March 1973 the veteran underwent oral surgery to obtain 
specimens of bone and tissue for evaluation of severe bone 
loss and blunting of roots of teeth generalized throughout 
the mouth.  Oral examination was negative for signs of 
traumatic occlusion.  On microscopic examination, the report 
contains a diagnosis of molar teeth and fragments of tissue 
showing chronic inflammation and fibrosis.  The postoperative 
diagnosis was idiopathic bone loss and root resorbtion.  

At the veteran's April 1973 separation examination, the 
evaluation was normal for any physical abnormality pertinent 
to his claims.  Dental examination revealed missing teeth at 
tooth numbers 1, 2, 3, 4, 5, 12, 13, 14, 15, 16, 17, 18, 19, 
20, 29, 30, 31, and 32.  The separation medical examination 
report noted that the veteran's dental condition was Class 
III, Class IV qualified.  The report noted that a chest X-ray 
from March 1973 was within normal limits.  An audiological 
evaluation revealed pure tone thresholds, in decibels (dB), 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
10
0
0
LEFT
10
0
0
0
0

On the accompanying report of medical history, the veteran 
reported a history of severe tooth or gum trouble, skin 
diseases, tuberculosis, asthma, shortness of breath, and 
piles or rectal disease.  The examination report elaborated 
on this reported history, noting that severe tooth or gum 
trouble referred to full mouth extraction due to severe bone 
loss; that skin diseases referred to pseudofolliculitis and 
shaving waver at present; that tuberculosis referred to a 
positive tine test in 1971, presently on INH, and all chest 
X-rays had been within normal limits.  The report noted that 
asthmatic bronchitis was first noticed in 1970 and the 
veteran was currently asymptomatic.  Reported rectal disease 
was noted to refer to perirectal abscess noted in March 1973, 
presently under supportive medical treatment.

Service medical records from May to July 1973 indicate that 
the veteran had a recurrent testicular abscess, which in May 
1973 was noted to be secondary to folliculitis.  He was 
treated with sitz baths.  He was also noted to have dentures.  
A clinical note in November 1973 indicates that the veteran 
had a recurrent sebaceous cyst of the left ear lobe for the 
previous week that had ruptured.  The assessment at that time 
was sebaceous cyst.

Service dental and other medical records show generally that 
during service, the veteran received extensive dental 
treatment, including extractions of all tooth numbers, bone 
recontour procedure, and placement of dentures.  There were 
no indications in the service medical records that a gum or 
tooth disability resulted from trauma.  

Private and VA medical records dated from March 1989 through 
the 1990's are associated with the claims folders and reflect 
complaints and treatment for various psychiatric and physical 
conditions.  Beginning in March 1991, private clinical 
records show a diagnosis of adult onset diabetes mellitus.  
Private clinical records noted a positive purified protein 
derivative test, rule out tuberculosis, in November 1992, 
followed that month with negative findings on chest X-ray 
examination.  A submandibular mass was noted in a January 
1993 private clinical record.  Private clinical records noted 
bronchitis/sinusitis in March 1995 and a possible chronic 
obstructive pulmonary disease in June 1995.

The report of a January 1997 VA dental examination reveals 
complaints that the veteran's mouth was sore because his 
dentures did not fit.  On examination, the veteran was 
edentulous and the bone support on the ridges was not very 
adequate and was described as providing poor support.  The 
tissue manifested some inflammation.  The examiner opined 
that it was hard to determine if this was due to smoking or 
denture irritation, or to poor denture oral hygiene.  
Otherwise, the oral cavity tissue appeared normal.  The 
examiner found no ancillary problems due to the dental 
condition.  X-ray examination revealed no obvious 
pathological indications.  The diagnosis was acquired loss of 
teeth.

The report of a January 1997 examination shows that the 
veteran was evaluated for trachea and bronchi and other 
conditions.  That report shows that the veteran reported 
complaints that he had had breathing problems for years.  He 
related that, as a child, he had experienced problems and 
asthma had been diagnosed.  During his teen-age years, 
bronchial asthma had been diagnosed.  The veteran reported a 
history of smoking one to two packs a day for 31 years (since 
age 14).  Since a double bypass operation, he had been on 
inhalers for breathing difficulties.  He reported that his 
primary current complaint was shortness of breath, usually at 
night and about once per night.  This was not associated with 
wheezing or sputum production.  He also experienced shortness 
of breath with exertion.  The veteran denied having had any 
pedal edema, or history of tuberculosis, pneumonia or 
orthopnea.  

During the January 1997 VA examination the veteran reported a 
history of diabetes, for which he had been on oral medication 
since 1995.  The veteran's blood sugars had been gradually 
falling, and fasting blood sugar presently ran around 125.  
The veteran reported that he had had a perirectal abscess in 
service that was drained at that time, with no sequela.  He 
reported past problems with folliculitis around the scrotal 
region, with no recent problems.  He reported that he had had 
sebaceous cysts on his scalp and face for a number of years 
with small cysts on both ears, which he had had since he was 
an adult.  He reported having several removed in 1994 and 
1995.  The report noted that presently these lymphs were 
asymptomatic, and that the veteran had had no related major 
problems.  

During examination, the tympanic membranes were clear and 
intact.  On top of the head there appeared to be a small, 
nontender sebaceous cyst, which was freely mobile.  On the 
right earlobe was a small pebble sized, freely mobile, 
nontender nodule.  On the left earlobe there was no discrete 
nodule, but there appeared to be some scar tissue.  Along the 
right jaw line there appeared to be a less than .5 cm, small, 
freely mobile, nontender nodule.  None of these nodules 
evidenced erythema.  The lungs were clear to percussion and 
auscultation.  Genitourinary examination revealed no inguinal 
lymphadenopathy, lesions or scrotal tenderness.  Rectal  
examination revealed no tenderness, masses, or evidence of 
abscess.

After examination, the report concluded with an impression of 
chronic lung disease with history of asthma, bronchitis and 
cigarette smoking.  The impression was that based on 
symptoms, the veteran was symptomatic with chronic sputum 
production and shortness of breath.  An associated X-ray 
examination report noted that findings demonstrated evidence 
of prior coronary artery bypass graft, with clear lungs and 
unremarkable cardiomediastinal silhouette; and contains an 
impression that there was no evidence of acute intrathoracic 
process, and no significant interval change.  The examination 
report also contains impressions of diabetes mellitus 
requiring oral medication, currently stable; history of 
folliculitis, currently asymptomatic; status post perirectal 
abscess, asymptomatic at the present time; and recurring 
facial sebaceous cyst, asymptomatic at the present time. 

II.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 
3.303(a) (1998).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Disorders diagnosed 
after discharge may still be service connected if all the 
evidence, including pertinent service records, establish that 
the disorder was incurred in-service.  38 U.S.C.A. § 1113(b); 
38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Epps v. Gober, 126 F.3d 1464, 
1468 (1997); Caluza, 7 Vet. App. 498, 504 (1995).  Where the 
determinative issue involves a medical diagnosis, there must 
be competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

VA's duty to assist a veteran in developing facts pertinent 
to his claim is not triggered until and unless the veteran 
submits a well grounded claim.  Morton v. West, 12 Vet. App. 
477, 486 (1999).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

Hearing Loss

For the purposes of applying the law administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (1998).

A failure to meet the criteria for a hearing loss at 
separation from service does not necessarily bar service 
connection for hearing loss.  When hearing test results at 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, 
the veteran may nevertheless establish service connection for 
a current hearing disability by submitting evidence that the 
current disability is causally related to service.  Hensley 
v. Brown, 5 Vet. App. 155, 159-60 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  In such instances, 
however, a grant of service connection is warranted only when 
"all the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d) (1998).

Because the evidence fails to reveal hearing loss disability 
within the meaning of VA regulations, the veteran's claim 
cannot be well grounded.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In addition, when there is no current 
disability, there necessarily can be no competent medical 
evidence of a nexus between a disability and service.  Epps, 
126 F.3d at 1468.  The Board concludes that the claim of 
entitlement to service connection for bilateral hearing loss 
is not well grounded.  

Diabetes Mellitus

The veteran has a current diagnosis of diabetes mellitus.  
The record, however, does not include any medical evidence 
which would link any current diabetes mellitus disorder to 
service.  Although the veteran was examined during service 
for possible diabetes mellitus, the evaluation was negative.  
Moreover, the clinical record does not show a diagnosis of 
diabetes mellitus until many years after service, in March 
1991.  Further, there is no medical opinion or other such 
evidence of any nexus between current diabetes mellitus and 
the veteran's active duty service.  In the absence of such 
evidence in this case, the Board concludes that the claim of 
entitlement to service connection for diabetes mellitus is 
not well grounded.  

Bone Loss in the Jaws

The veteran is claiming entitlement to service connection for 
severe bone loss in the jaws.  Although the RO denied this 
claim in part on the basis that this condition was not shown 
in service, the service medical records do show severe bone 
loss of the maxilla and mandible during service.  The most 
recent VA examination shows that bone support on the ridges 
was not very adequate, providing poor support.  The etiology 
of the bone loss was evaluated during service in 1973 for a 
possible systemic cause, including diabetes mellitus.  On 
evaluation at that time, however, no diabetes or other 
systemic pathology was found and the impression indicated 
that the bone loss was due to local gum pathology.  It was 
indicated by the veteran in 1971 that he had only seen a 
dentist once in his life.  The record does not contain any 
other competent evidence to relate the veteran's claimed 
severe bone loss of the jaws to any underlying systemic 
pathology or injury incurred during service.  In the absence 
of such evidence in this case, the Board concludes that the 
claim of entitlement to service connection for severe bone 
loss is not well grounded.  

Although service medical records show that a systemic cause 
was ruled out, the record does contain evidence relating the 
bone loss to severe periodontal disease in service.  
Periodontal disease was associated with the veteran's bone 
loss of the maxilla and mandible in the February 1973 
internal medicine consultation evaluation, which contains an 
impression of local gum pathology.  

VA laws applicable to service connection for dental 
disorders, including those related to periodontal disease, 
have been recently revised.  These changes became effective 
June 8, 1999.  64 Fed.Reg. 30392 (June 8, 1999).   The United 
States Court of Appeals for Veterans Claims (Court) has held 
that where a law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).

Under both the previous and revised regulations, controlling 
law pertinent to the veteran's claim remains essentially 
unchanged.  Under both, service connection may be granted for 
a dental disease or injury of individual teeth and the 
investing tissue if incurred in or aggravated by service.  38 
C.F.R. § 3.381(a) (1998); 38 C.F.R. § 3.381(b) (1999).  
However, treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, periodontal disease, and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examination or outpatient 
dental treatment.  38 C.F.R. § 4.149 (deleted as of June 8, 
1999); 38 C.F.R. § 3.381(a) (1999).  

Moreover, under both previous and revised regulations, under 
38 C.F.R. § 4.150, Diagnostic Code 9913 for loss of teeth due 
to loss of substance of body of maxilla or mandible without 
loss of continuity, there is a note which indicates that 
those ratings would apply only to bone loss through trauma or 
disease such as osteomyelitis, and not to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling.  As the record does 
not show bone loss through trauma or disease such as 
osteomyelitis, the veteran's claim for the severe bone loss 
cannot be recognized for service connected benefits under the 
previous or revised regulation.  

Pulmonary Tuberculosis

Service incurrence of tuberculosis during wartime service may 
be presumed if it is manifested to a compensable degree 
within three years of the veteran's discharge from service.  
3 8 U. S.C.A. 1101, 1112 (West 1991); 38 C.F.R. 3.307, 3.309 
(1999).  The veteran exhibited positive TB tine tests in 
service, and positive PPD tests during and after service.  
However, chest X-ray studies were completely negative for any 
pulmonary manifestations of tuberculosis.  The entire record 
does not contain any diagnosis of tuberculosis.  Nor has any 
other disability been related by competent evidence to the 
positive test results.  In addition, while the veteran 
underwent INH therapy, the record does not reflect that this 
therapy was instituted for any purpose other than as a 
prophylaxis, and not in response to a diagnosis of 
tuberculosis.  Moreover, there is no postservice medical 
evidence of tuberculosis or that the positive test results in 
service are related to any other current disability. When 
there is no current disability, there necessarily can be no 
competent medical evidence of a nexus between a disability 
and service.  Epps, 126 F.3d at 1468.  The law specifically 
limits entitlement to service connection to disease or injury 
which results in disability.  In the absence of a finding of 
a present disability, the Board finds that the claim for 
service connection is not plausible and, therefore, not well-
grounded. Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).

Pseudofolliculitis

The veteran was treated during service for pseudofolliculitis 
and issued a shaving profile during a period from September 
1971 through most of 1972.  At his April 1973 separation 
examination, the evaluation for skin was normal, although he 
was apparently still under a shaving waiver. 

Post-service, however, there are no pertinent complaints or 
findings prior to the January 1997 VA examination, when the 
veteran reported having had past problems with folliculitis 
around the scrotal region, with no recent problems.  The 
January 1997 VA examination report contains a diagnosis of 
history of folliculitis, currently asymptomatic.  There is no 
competent evidence of a current pseudofolliculitis disorder 
related to service.  There is no current diagnosis of 
pseudofolliculitis or of any currently existing residuals of 
the veteran's inservice pseudofolliculitis, and there is no 
evidence that shows any present skin disability is related to 
the veteran's service or to any inservice diagnosis of 
pseudofolliculitis.  In addition, when there is no current 
disability, there necessarily can be no competent medical 
evidence of a nexus between a disability and service.  Epps, 
126 F.3d at 1468.  Therefore, the veteran's claim fails to 
show the required elements of a well grounded claim.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

Asthmatic Bronchitis

The competent evidence of record does not show evidence of a 
chronic asthmatic bronchitis disorder during service.  
Service medical records show an impression of acute asthmatic 
bronchitis in February 1973, and the April 1973 separation 
examination contains a history that asthmatic bronchitis was 
first noticed in 1970 and the veteran was currently 
asymptomatic.  However, at no time in service is there a 
diagnosis of a chronic disorder pertaining to asthmatic 
bronchitis.  Nor does the competent evidence of record show 
any continuity of pertinent symptomatology since service.  
The first clinical evidence of bronchitis after service is 
contained in a private clinical record in March 1995, which 
merely noted bronchitis/sinusitis.  Moreover, most recently 
in January 1997, the veteran was examined by VA for trachea 
and bronchi conditions.  At that time, the impression was 
chronic lung disease, with history of asthma, bronchitis and 
cigarette smoking.  There is no competent evidence of a 
current chronic disorder of asthmatic bronchitis.  
Furthermore there is no competent evidence of record relating 
the veteran's claimed asthmatic bronchitis, or chronic lung 
disease, to any symptomatology during service. 


Perirectal Abscess

The veteran was treated for a perirectal abscess during 
service.  This condition was noted in November 1972; and in 
March 1973 when it ruptured and was treated.  At the April 
1973 separation examination, the evaluation of the anus and 
rectum was normal.  At that time the veteran reported a 
history of perirectal abscess, and it was indicated that the 
veteran presently was under supportive medical treatment for 
the abscess.  There is no evidence of any subsequent active 
perirectal abscess after March 1973, or that the condition 
represented anything more than an acute condition that 
resolved at that time.  After VA examination in January 1997, 
the impression was status post perirectal abscess, 
asymptomatic at the present time.  Thus, there is no 
competent evidence of a current perirectal abscess disorder 
related to service.  When there is no current disability, 
there necessarily can be no competent medical evidence of a 
nexus between a disability and service.  Epps, 126 F.3d at 
1468.  Thus, this claim is not well-grounded.

Sebaceous Cyst of the Left Ear Lobe

The veteran is claiming entitlement to service connection for 
a recurrent sebaceous cyst of the left ear lobe.  Service 
medical records indicate that the veteran was treated in 
November 1973 for a recurrent sebaceous cyst of the left ear 
lobe for the previous week, which had ruptured.  The 
assessment at that time was sebaceous cyst.  There is no 
record of any subsequent reoccurrence or treatment for a 
sebaceous cyst of the left ear lobe.  The first postservice 
clinical evidence pertaining to this condition is contained 
in the January 1997 VA examination report, in which the 
veteran reported a history of sebaceous cysts as an adult, 
including on both ears.  After examination, no diagnosis was 
made of any recurrent sebaceous cyst of the left ear lobe.   
Although there are private clinical records noting a possible 
node, mass or cyst below the jaw and other locations, there 
is simply no competent medical evidence of a recurrent 
sebaceous cyst of the left ear lobe, related to service; or 
such evidence that any currently noted sebaceous cyst 
constitutes a chronic disorder related to active military 
service.  Epps, 126 F.3d at 1468.  The claim is not well-
grounded.

Conclusion

The only evidence which purports to establish that the 
veteran currently has the claimed chronic disorders and that 
they are related to service, is the veteran's own 
contentions.  As noted above, as a layperson, the veteran's 
assertions concerning medical diagnosis cannot constitute 
evidence of a well-grounded claim. Espiritu, supra.  

Under these circumstances, the Board finds that the veteran 
has not submitted a well-grounded claim for service 
connection for any of the above-listed claims on appeal.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; Epps, 126 F.3d at 
1468.  Therefore, the duty to assist is not triggered and VA 
has no obligation to further develop the veteran's claims.  
Morton v. West, No. 96-1517, slip op. at 3-4 (Ct. Vet. App. 
July 14, 1999); Epps, 126 F.3d at 1469; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

The veteran may wish to complete his application for service 
connection for bilateral hearing loss, diabetes mellitus, 
severe bone loss in the jaws, pseudofolliculitis, asthmatic 
bronchitis, perirectal abscess, or for recurrent sebaceous 
cyst of the left ear lobe.  To do so, he must submit 
competent medical evidence showing that he is currently 
diagnosed as a disorder and that such disorder is related to 
his active military service.  Robinette, 8 Vet. App. at 77-
78.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for severe bone loss in the 
jaws is denied.

Entitlement to service connection for tuberculosis is denied.

Entitlement to service connection for pseudofolliculitis is 
denied.

Entitlement to service connection for asthmatic bronchitis is 
denied.

Entitlement to service connection for perirectal abscess is 
denied.

Entitlement to service connection for recurrent sebaceous 
cyst of the left ear lobe is denied.


		
	RENÉE M. PELLETIER 
	Member, Board of Veterans' Appeals



 

